In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-05-428 CR

NO. 09-05-429 CR

____________________


CARNELL SEALS, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause Nos. 94288 and 94289




MEMORANDUM OPINION
	Carnell Seals was convicted of the offense of delivery of a controlled substance in
Cause Nos. 94288 and 94289.  Seals filed notice of appeal on September 12, 2005.  In
each case, the trial court entered a certification of the defendant's right to appeal in which
the court certified that this is a plea-bargain case, and the defendant has no right of appeal. 
See Tex. R. App. P. 25.2(a)(2).  The trial court's certifications have been provided to the
Court of Appeals by the district clerk.
	On September 20, 2005, we notified the parties that the appeals would be dismissed
unless amended certifications were filed within thirty days of the date of the notices and
made a part of the appellate records.  See Tex. R. App. P. 37.1.  The records have not
been supplemented with amended certifications.  Because a certification that shows the
defendant has the right of appeal has not been made part of the record, the appeals must
be dismissed.  See Tex. R. App. P. 25.2(d).
	Accordingly, we dismiss the appeals for want of jurisdiction.
	APPEALS DISMISSED.
								___________________________
								       DAVID GAULTNEY
									        Justice

Opinion Delivered November 16, 2005
Do Not Publish
Before McKeithen, C.J., Gaultney and Horton, JJ.